         Case: 3:19-cv-00876-wmc Document #: 8 Filed: 07/07/20 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 KENDRICK C. GATLIN,

                 Plaintiff,                                             ORDER
    v.
                                                                      19-cv-876-wmc
 SANDRA MCARDLE and
 JANE DOE,

                 Defendants.


         Pro se plaintiff Kendrick C. Gatlin, who is currently incarcerated at the Wisconsin

Secure Program Facility (“WSPF”), filed this lawsuit pursuant to 42 U.S.C. § 1983. He claims

that defendants violated his Eighth Amendment rights in handling his medical care following

surgery. The complaint was filed on October 24, 2019, and is currently under advisement for

screening pursuant to 28 U.S.C. § 1915A.          However, Gatlin now seeks to withdraw the

complaint voluntarily and requests a refund of the portion of the filing fee he paid already.

(Dkt. #7.) Gatlin’s motion will be granted because he has provided sufficient justification for

withdrawing his complaint and having his filing fee refunded. Further, since this case has not

yet been screened, dismissing it will not prejudice the defendants.




                                               ORDER

         IT IS ORDERED that plaintiff Kendrick Gatlin’s motion to voluntarily dismiss his case

and for a refund of the filing fee (dkt. #7) is GRANTED. This case is DISMISSED without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1).

         Entered this 7th day of July, 2020.

                                               BY THE COURT:
                                               /s/
                                               WILLIAM M. CONLEY
                                               District Judge
